DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2019 is being considered by the examiner.
Drawings
The drawing submitted on 06/03/2019 is being considered by the examiner.
Response to Amendment
Claims 1-8, 10-12, and 14-16 are currently pending in the application and among them claims 1 and 11 are independent claims and has been amended. Claims 9 and 13 has been cancelled. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11, have been considered but are moot in view of the new ground of rejection for teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-5, and 11 are rejected on the ground of nonstatutory double patenting as being obvious over claims 1, 3, and 5 of U.S. Patent No. 9883267 in view of Ivey et al.(US 9071899 B2). 
Claim 1 of current application corresponds to claim 1 of patent and only difference being the pending claim 1 further recites “wherein at least a portion of a loudspeaker is located within the compartment; and wherein a lower portion of said compartment is covered by a non-transparent grille which allows sound to pass therethrough.”
However the limitation is an obvious variation of a speaker panel system and as well design based choice.
Further, the Ivey et al. discloses the obvious variation of the limitation and the design based choice “wherein at least a portion of a loudspeaker (loudspeaker 104) is located within the compartment (Fig.1, speaker panel system 100); and wherein a lower portion of said compartment (FIG. 10 is a bottom plan view illustrating an exemplary embodiment of a grill 128 of the narrow ceiling speaker panel system 100 of FIG. 1) is covered by a non-transparent grille (grill 128) which allows sound to pass therethrough ( Col 3, lines 3-29, A ceiling panel loudspeaker including: a grill box made of a single piece of cut sheet metal having… a baffle including a panel having: a perimeter flange sized to envelop a bottom portion of the grill box; a loudspeaker opening for aligning to an output portion of a loudspeaker; and a plurality of fastener openings proximate each loudspeaker opening; and a foraminous speaker grill: having a grill perimeter flange sized to envelop the baffle…The ceiling panel loudspeaker, further including: the loudspeaker attached to a top side of the baffle and aligned to the loudspeaker opening… Col 4, line 39 to Col 5, line 13, FIG. 1 is a front top perspective exploded view illustrating a first exemplary embodiment of the narrow ceiling speaker panel system 100, according to a preferred embodiment of the present invention. Baffle 102 has an opening 106 to which audio speaker 104 is aligned so that the sound output of speaker 104 can be heard. Grill 128 is fastened to baffle 102 using fasteners (not shown) through ten grill edge holes 132 (one of five visible labeled) and into ten corresponding baffle edge holes 130 (one of five visible labeled). As the grill 128 has the widest and longest dimensions in order to accommodate the nesting of the baffle 102, the dimensions of this embodiment of the narrow ceiling speaker panel system 100 are defined by the grill 128.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Porciatti to include the teaching of Ivey et al. above in order to have narrow ceiling speaker panels for suspending ceiling system using a variety of narrow and large panels.
 
Claims 2-3 and 5 correspond to claim 5 of patent; Claim 4 corresponds to claim 3 of patent; Claim 5 corresponds to claim 5 of patent; 
Claim 11 correspond to claim 11 of patent and the difference being similarly obvious in view of Ivey et al. as like claim 1.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being obvious over claim 8 of U.S. Patent No. 10313771 in view of Ivey et al. (US 9071899 B2). 
Claim 1 of current application corresponds to claim 8 of patent and only difference being the pending claim 1 further recites “wherein at least a portion of a loudspeaker is located within the compartment; and wherein a lower portion of said compartment is covered by a non-transparent grille which allows sound to pass therethrough.”
However the limitation is an obvious variation of a speaker panel system and as well design based choice.
Further, the Ivey et al. discloses the obvious variation of the limitation and the design based choice “wherein at least a portion of a loudspeaker (loudspeaker 104) is located within the compartment (Fig.1, speaker panel system 100); and wherein a lower portion of said compartment (FIG. 10 is a bottom plan view illustrating an exemplary embodiment of a grill 128 of the narrow ceiling speaker panel system 100 of FIG. 1) is covered by a non-transparent grille (grill 128) which allows sound to pass therethrough ( Col 3, lines 3-29, A ceiling panel loudspeaker including: a grill box made of a single piece of cut sheet metal having… a baffle including a panel having: a perimeter flange sized to envelop a bottom portion of the grill box; a loudspeaker opening for aligning to an output portion of a loudspeaker; and a plurality of fastener openings proximate each loudspeaker opening; and a foraminous speaker grill: having a grill perimeter flange sized to envelop the baffle…The ceiling panel loudspeaker, further including: the loudspeaker attached to a top side of the baffle and aligned to the loudspeaker opening… Col 4, line 39 to Col 5, line 13, FIG. 1 is a front top perspective exploded view illustrating a first exemplary embodiment of the narrow ceiling speaker panel system 100, according to a preferred embodiment of the present invention. Baffle 102 has an opening 106 to which audio speaker 104 is aligned so that the sound output of speaker 104 can be heard. Grill 128 is fastened to baffle 102 using fasteners (not shown) through ten grill edge holes 132 (one of five visible labeled) and into ten corresponding baffle edge holes 130 (one of five visible labeled). As the grill 128 has the widest and longest dimensions in order to accommodate the nesting of the baffle 102, the dimensions of this embodiment of the narrow ceiling speaker panel system 100 are defined by the grill 128.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Porciatti to include the teaching of Ivey et al. above in order to have narrow ceiling speaker panels for suspending ceiling system using a variety of narrow and large panels.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Porciatti (US Patent 20110222270) in view of Ivey et al. (US 9071899 B2).
Regarding claim 1: A system for mounting a T-bar with a loudspeaker compartment from a ceiling, the system comprising: an elongated spine extending from a first terminal end to a second terminal end, the elongated spine being a thin planar structure extending between the first and second terminal ends (Porciatti, Fig.3, 12, terminal end 42 and 52); a planar shelf (Porciatti, Fig.3, 62)  below the elongated spine and extending to both lateral sides of the elongated spine, wherein the planar shelf is positioned so that at least one ceiling tile (Porciatti, Fig.4, “C”)  may rest upon each lateral side of the planar shelf extending from the elongated spine; a plurality of connectors, each connector located at each terminal end of the elongated spine(Porciatti, Fig.3, fixed anchor 20 and adjustable anchor 30); a compartment, the compartment located on the bottom side of the planar shelf(Porciatti, Fig.3, housing 50); wherein at least a portion of a loudspeaker is located within the compartment (See Porciatti, Fig.4, and [0056] For instance, a fluorescent light bulb could be supported within the light housing 50 according to this invention. Other heat generating accessories desired to be mounted within the ceiling could also be mounted to the T-bar 10, for instance loud speakers could be fitted to lower portions of the T-bar 10 with heat dissipation provided by the various heat sinks 40, 60 of the T-bar 10 according to various different embodiments of this invention.).
Porciatti does not teach: wherein a lower portion of said compartment is covered by a non-transparent grille which allows sound to pass therethrough.
Ivey et al. teaches: wherein a lower portion of said compartment (FIG. 10 is a bottom plan view illustrating an exemplary embodiment of a grill 128 of the narrow ceiling speaker panel system 100 of FIG. 1) is covered by a non-transparent grille (grill 128) which allows sound to pass therethrough ( Col 3, lines 3-29, A ceiling panel loudspeaker including: a grill box made of a single piece of cut sheet metal having… a baffle including a panel having: a perimeter flange sized to envelop a bottom portion of the grill box; a loudspeaker opening for aligning to an output portion of a loudspeaker; and a plurality of fastener openings proximate each loudspeaker opening; and a foraminous speaker grill: having a grill perimeter flange sized to envelop the baffle…The ceiling panel loudspeaker, further including: the loudspeaker attached to a top side of the baffle and aligned to the loudspeaker opening… Col 4, line 39 to Col 5, line 13, FIG. 1 is a front top perspective exploded view illustrating a first exemplary embodiment of the narrow ceiling speaker panel system 100, according to a preferred embodiment of the present invention. Baffle 102 has an opening 106 to which audio speaker 104 is aligned so that the sound output of speaker 104 can be heard. Grill 128 is fastened to baffle 102 using fasteners (not shown) through ten grill edge holes 132 (one of five visible labeled) and into ten corresponding baffle edge holes 130 (one of five visible labeled). As the grill 128 has the widest and longest dimensions in order to accommodate the nesting of the baffle 102, the dimensions of this embodiment of the narrow ceiling speaker panel system 100 are defined by the grill 128.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Porciatti to include the teaching of Ivey et al. above in order to have narrow ceiling speaker panels for suspending ceiling system using a variety of narrow and large panels.

Claim 2: The system of claim 1 wherein the compartment includes a pair of sidewalls extending down from each of the lateral sides of the planar shelf, with the compartment between the pair of sidewalls (Porciatti, Fig.3, sidewalls 54).

Claim 3: The system of claim 2 wherein the pair of sidewalls are oriented parallel with each other and spaced apart by a width of the compartment (Porciatti, Fig.3, sidewalls 54, compartment 50).

Claim 4: The system of claim 2 wherein the compartment has a substantially constant cross-sectional form between the pair of sidewalls (Porciatti, Fig.3, 54).

Claim 5: The system of claim 2 wherein the pair of side walls each extend down to lower tips (Porciatti, Fig.3, tips 56).

Claim 6: The system of claim 5 wherein each of the lower tips of each of the pair of sidewalls include horizontal grooves therein extending parallel with the planar shelf (Porciatti, see Fig.3, tips 56 for grooves).

Claim 7: The system of claim 6 wherein the grooves extend inwardly toward each other and within a common plane (Porciatti, see Fig.3, tips 56 for grooves).

Claim 8: The system of claim 2 wherein an upper surface of the compartment is defined by a lower surface of the planar shelf (see Porciatti Fig.4, and [0056] speaker Other heat generating accessories desired to be mounted within the ceiling could also be mounted to the T-bar 10, for instance loud speakers could be fitted to lower portions of the T-bar 10 with heat dissipation provided by the various heat sinks 40, 60 of the T-bar 10 according to various different embodiments of this invention.).

Claim 10: The system of claim 2 wherein electronic equipment is supported within the compartment (See Porciatti, Fig.4, and [0056] For instance, a fluorescent light bulb could be supported within the light housing 50 according to this invention. Other heat generating accessories desired to be mounted within the ceiling could also be mounted to the T-bar 10, for instance loud speakers could be fitted to lower portions of the T-bar 10 with heat dissipation provided by the various heat sinks 40, 60 of the T-bar 10 according to various different embodiments of this invention.).

Claim 11: A method for supporting an elongate loudspeaker compartment between ceiling tiles of a ceiling, the method including the steps of: placing at least two ceiling tiles (Porciatti Fig.4, Ceiling tiles “C”) with edges of the ceiling tiles resting upon opposite lateral sides (Porciatti Fig.4, rest shelf 62)  of a planar shelf  of a T-bar(Porciatti Fig.4 T-bar 10), the T-bar having an elongated spine extending from a first to terminal and to a second terminal(Porciatti Fig.4 T-bar 10, elongated spine 12, terminal end 42 and 52) and, the elongated spine being a thin planar structure extending up from the planar shelf between the first and second terminal ends, the planar shelf extending to both lateral sides of the elongated spine, wherein the planar shelf is positioned so that at least one ceiling tile may rest upon each lateral side of the planar shelf extending from the elongated spine(See Porciatti, Fig.4, and [0045] The light housing 50 is preferably rigid in form and shaped along with the other portions of the T-bar 10 as a single unitary mass of material. This light housing 50 includes a top wall 52 which is preferably planar and extends substantially horizontally and acts as an underside of the rest shelf 62 upon which ceiling tiles C are positioned. Side walls 54 extend down from front and back edges of the top wall 52. These side walls 54 are preferably parallel with each other and substantially mirror images of each other. Tips 56 of the side walls 54 define lowermost portions of this light housing 50, with a light supporting space there between.); connecting the T-bar to adjacent structures through a plurality of connectors, each connector located at each terminal end of the elongated spine(Porciatti, Fig.3, fixed anchor 20 and adjustable anchor 30), and with a compartment located on a bottom side of the planar shelf and between the ceiling tiles resting upon the planar shelf of the T-bar(Porciatti, Fig.3, housing 50); wherein said connecting step includes at least a portion of a loudspeaker being within the compartment(See Porciatti, Fig.4, and [0056] For instance, a fluorescent light bulb could be supported within the light housing 50 according to this invention. Other heat generating accessories desired to be mounted within the ceiling could also be mounted to the T-bar 10, for instance loud speakers could be fitted to lower portions of the T-bar 10 with heat dissipation provided by the various heat sinks 40, 60 of the T-bar 10 according to various different embodiments of this invention.).
Porciatti does not teach: wherein said connecting step includes a lower portion of the compartment covered by a non-transparent grille which allows sound to pass therethrough.
Ivey et al. teaches: connecting step includes a lower portion of the compartment (FIG. 10 is a bottom plan view illustrating an exemplary embodiment of a grill 128 of the narrow ceiling speaker panel system 100 of FIG. 1) covered by a non-transparent grille (grill 128) which allows sound to pass therethrough ( Col 3, lines 3-29, A ceiling panel loudspeaker including: a grill box made of a single piece of cut sheet metal having… a baffle including a panel having: a perimeter flange sized to envelop a bottom portion of the grill box; a loudspeaker opening for aligning to an output portion of a loudspeaker; and a plurality of fastener openings proximate each loudspeaker opening; and a foraminous speaker grill: having a grill perimeter flange sized to envelop the baffle…The ceiling panel loudspeaker, further including: the loudspeaker attached to a top side of the baffle and aligned to the loudspeaker opening… Col 4, line 39 to Col 5, line 13, FIG. 1 is a front top perspective exploded view illustrating a first exemplary embodiment of the narrow ceiling speaker panel system 100, according to a preferred embodiment of the present invention. Baffle 102 has an opening 106 to which audio speaker 104 is aligned so that the sound output of speaker 104 can be heard. Grill 128 is fastened to baffle 102 using fasteners (not shown) through ten grill edge holes 132 (one of five visible labeled) and into ten corresponding baffle edge holes 130 (one of five visible labeled). As the grill 128 has the widest and longest dimensions in order to accommodate the nesting of the baffle 102, the dimensions of this embodiment of the narrow ceiling speaker panel system 100 are defined by the grill 128.).
Therefore it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Porciatti to include the teaching of Ivey et al. above in order to have narrow ceiling speaker panels for suspending ceiling system using a variety of narrow and large panels.

Claim 12: The method of claim 11 including the further step of placing electronic equipment within the compartment (See Porciatti, Fig.4, and [0056] For instance, a fluorescent light bulb could be supported within the light housing 50 according to this invention. Other heat generating accessories desired to be mounted within the ceiling could also be mounted to the T-bar 10, for instance loud speakers could be fitted to lower portions of the T-bar 10 with heat dissipation provided by the various heat sinks 40, 60 of the T-bar 10 according to various different embodiments of this invention.).

Claim 14: The method of claim 11 wherein the compartment of said placing step includes a pair of sidewalls extending down from the planar shelf to lower tips (See Porciatti Fig.4, sidewalls 54, lower tips 56, and [0045] The light housing 50 is preferably rigid in form and shaped along with the other portions of the T-bar 10 as a single unitary mass of material. This light housing 50 includes a top wall 52 which is preferably planar and extends substantially horizontally and acts as an underside of the rest shelf 62 upon which ceiling tiles C are positioned. Side walls 54 extend down from front and back edges of the top wall 52. These side walls 54 are preferably parallel with each other and substantially mirror images of each other. Tips 56 of the side walls 54 define lowermost portions of this light housing 50, with a light supporting space there between.).

Claim 15: The method of claim 14 wherein the compartment of said placing step includes the lower tips of the side walls having grooves therein which are oriented horizontally and parallel with the planar shelf, the grooves extending inwardly toward each other(Porciatti, see Fig.3, tips 56 for grooves).

Claim 16: The method of claim 11 wherein said connecting step precedes said placing step (It is inherent for both configuring T-Bar 10, and as well as intended use. See MPEP2144.07: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301. MPEP- 2114 II. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2015/0259909 A1) teach: [0005] According to the present invention, a dual-purpose lighting and ceiling grid framework includes a main beam and front and rear cross beams. The main beam extends in a longitudinal direction and is formed with a slot. Each of the front and rear cross beams extends in a transverse direction relative to the longitudinal direction to terminate at front and rear end regions. The rear end region of the front cross beam is connected to the front end region of the rear cross beam through the slot of the main beam. At least one of the main beam and the front and rear cross beams is configured to have a beam module including a vertical web portion, two shoulder portions, two side frame portions, two flange portion, and a lighting element. The vertical web portion extends in an upright direction transverse to both the longitudinal and transverse directions to terminate at upper and lower ends. The shoulder portions extend transversely relative to the upright direction and oppositely from the lower end to terminate at two shoulder ends, respectively. The shoulder portions cooperatively define a mounting seat. Each of the side frame portions extends downwardly from a corresponding one of the shoulder ends to terminate at a frame end. The side frame portions define an accommodation space therebetween. The flange portions extend respectively from the frame ends of the side frame portions. The lighting element is disposed in the accommodation space, and includes a circuit board mounted on the mounting seat, and a plurality of light-emitting diodes disposed on the circuit board to give out illuminating light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2658